Exhibit 10(n) EXECUTION VERSION CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED CREDIT AGREEMENT Dated as of June 24, 2009 by and among COMTECH TELECOMMUNICATIONS CORP. and CITIBANK, N.A., as Administrative Agent and THE LENDERS PARTY HERETO TABLE OF CONTENTS RECITALS 1 ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 SECTION 1.01. Definitions 1 SECTION 1.02. Terms Generally 20 ARTICLE II LOANS 20 SECTION 2.01. Revolving Credit Loans 20 SECTION 2.02. Revolving Credit Note 21 SECTION 2.03. Letters of Credit 21 SECTION 2.04. Increase of the Maximum Revolving Credit Amount by the Company 25 ARTICLE III PROVISIONS RELATING TO ALL EXTENSIONS OF CREDIT; FEES AND PAYMENTS 27 SECTION 3.01. Interest Rate; Continuation and Conversion of Loans 27 SECTION 3.02. Use of Proceeds 29 SECTION 3.03. Prepayments 29 SECTION 3.04. Fees 30 SECTION 3.05. Inability to Determine Interest Rate 31 SECTION 3.06. Illegality 31 SECTION 3.07. Increased Costs 31 SECTION 3.08. Indemnity 33 SECTION 3.09. Taxes 33 SECTION 3.10. Pro Rata Treatment and Payments 35 SECTION 3.11. Funding and Disbursement of Loans 36 SECTION 3.12. Change of Lending Office; Removal of Lender 36 SECTION 3.13. Defaulting Lender 37 ARTICLE IV REPRESENTATIONS AND WARRANTIES 39 i SECTION 4.01. Organization, Powers 39 SECTION 4.02. Authorization of Borrowing, Enforceable Obligations 39 SECTION 4.03. Financial Condition 40 SECTION 4.04. Taxes 40 SECTION 4.05. Title to Properties 41 SECTION 4.06. Litigation 41 SECTION 4.07. Agreements 41 SECTION 4.08. Compliance with ERISA 41 SECTION 4.09. Federal Reserve Regulations; Use of Proceeds 42 SECTION 4.10. Approvals 42 SECTION 4.11. Subsidiaries and Affiliates 42 SECTION 4.12. Hazardous Materials 42
